JUDGMENT

PER CURIAM.
Consolidated with No. 03-1434
This cause was considered on a petition for review and cross-application for enforcement of an order of the National Labor Relations Board (“Board”). It is
Ordered and Adjudged that the petition for review be denied and that the cross-application for enforcement be granted for the reasons set forth in the Board’s decision and order. See Philadelphia Coca-Cola Bottling Co., 340 N.L.R.B. No. 44, 2003 WL 22259468 (2003).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*66hearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.